Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Klinko on June 8, 2022.
The application has been amended as follows: 

1.           An apparatus for simultaneous grinding and froth flotation of at least one crude mineral and/or pigment, comprising 
a) a vessel (1) suitable for containing grinding media (2), a flotation gas, a collector agent and at least one crude mineral and/or pigment; 
b) an agitation unit (3) rotatably mounted in vessel (1); 
c) drive means (4) connected to agitation unit (3) for agitating the grinding media (2) and the at least one crude mineral and/or pigment to grind the at least one crude mineral and/or pigment into at least one ground mineral and/or pigment; 
d) a charge system (5) connected to vessel (1) comprising 
i. a crude mineral and/or pigment feed (5a), 
ii. a collector agent feed (5b), and 
iii. a flotation gas inlet (Sc); 
e) a discharge system (6) connected to vessel (1) comprising 
i. a sieve (6a) suitable for separating froth from the ground mineral and/or pigment, and suitable for preventing the grinding media from being discharged with the ground mineral and/or pigment, 
ii. a product collecting zone (6b) suitable for collecting the ground mineral and/or pigment, 
iii. a froth collecting zone (6c) and 
iv. a froth redirecting element (6d) having a conical structure affixed to and around a circumference of the stirring shaft of the agitation unit, wherein said froth redirecting element is arranged above the sieve (6a) 

8.   The process according to claims 5, characterized in that the at least one dispersing agent is selected from the group consisting of sodium, potassium, calcium, magnesium, lithium, strontium, primary amine, secondary amine, tertiary amine and/or ammonium salts, whereby the amine salts are linear or cyclic, of at least partly neutralized homopolymers or copolymers of (meth)acrylic acid, maleic acid, fumaric acid, itaconic acid and derivatives of these acids
the at least one collector agent is selected from the group consisting of surface active and hydrophobic tensides
the content of the at least one dispersing agent is in the range from 0.1 to 1.0 wt.- % based on the total weight of the at least one crude mineral and/or pigment in the aqueous suspension
the content of the at least one collector agent is in the range from 0.001 to 5.0 wt.-% based on the total weight of the at least one crude mineral and/or pigment in the aqueous suspension as provided in step II


9.     The process according to claim 5, characterized in that the mill diameter is in [[the]] a range from 200 to 750 mm and the agitation unit is adjusted to a shaft speed of 150 to 400 rpm or the mill diameter is in the range from 751 to 1 250 mm and the agitation unit is adjusted to a shaft speed of 125 to 350 rpm or the mill diameter is in the range from 1 251 to 1 750 mm and the agitation unit is adjusted to a shaft speed of 100 to 300 rpm.

10.   The process according to claim 5, characterized in that the solid content of the aqueous suspension is between 5.0 and 80.0 wt.-% based on the total weight of the at least one crude mineral and/or pigment in the aqueous suspension as provided in step II

11.   The process according to claim 5, characterized in that the at least one crude mineral and/or pigment provided in step I. is a crude white pigment containing material

12.   The process according to claim 11, characterized in that the crude white pigment containing material comprises impurities selected from the group consisting of iron sulphides; iron oxides; silicates 

13.   The process according to claim 5, characterized in that one or more additives selected from the group consisting of pH-adjusting agents, frothers, depressing agents, solvents, and/or polyelectrolytes are added before step IV

24. Canceled. 


Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 5-14. directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on November 8, 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
Claims 1-14 and 18-23 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to explicitly teach a froth redirecting element having a conical structure affixed to and around a circumference of the stirring shaft of the agitation unit.
CA 2,059,713 to Heinrich teaches an apparatus for simultaneous grinding and froth flotation including a froth redirecting element that is a structure that surrounds the stirring shaft (Figs. 1 and 3), however the froth redirecting element in Heinrich is a cylindrical zone that defines an element which collects and redirects the froth (Figs. 1 and 3).  Heinrich fails to explicitly teach the froth redirecting element is a conical structure affixed to and around a circumference of the stirring shaft of the agitation unit.
DE 356,815 teaches a froth redirecting element 9 that is a cylindrical structure that surrounds the shaft of the agitation unit, however the ‘815 patent fails to explicitly teach the froth redirecting element is a conical structure affixed to and around a circumference of the stirring shaft of the agitation unit.
Claims 2-14 and 18-23 depend from claim 1 and are allowable for at least the reasons discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722. The examiner can normally be reached M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725